EXHIBIT 10.13

EMPLOYMENT AGREEMENT



     THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into as of August 1,
2002, by and between Charles O. Dunn ("Executive") and Mississippi Chemical
Corporation ("Company"), a corporation organized and existing under the laws of
the State of Mississippi, and is intended to amend, restate and supersede, in
its entirety, that certain Severance Agreement between Mississippi Chemical
Corporation and Executive, initially effective as of July 29, 1996.

     The Company has determined that Executive is a key manager of the Company
and that Executive's performance, the Company's ability to retain Executive in
its employment, and Executive's impartial assistance to the Company's Board of
Directors in the evaluation of any potential merger, acquisition, sales,
financing or other transactions will be significantly enhanced by this
Agreement.

     1.     Defined Terms.

             Unless otherwise indicated, capitalized terms used in this
Agreement shall have the meanings set forth herein or in Schedule A attached
hereto and incorporated herein.

     2.     Employment Terms.

             a.     Position. For the duration of the Employment Term, the
Company agrees to employ Executive, and Executive agrees to remain in the employ
of the Company, as its President and Chief Executive Officer or in such other
capacity or capacities as are, from time to time, mutually agreed upon by
Executive and the Company, all subject to the terms and conditions set forth
herein. Notwithstanding the foregoing, the provisions of this Agreement relating
to a Change of Control shall remain in effect for as long as Executive is
employed by Company and shall, if in effect on the date of a Change of Control,
remain in effect for at least three (3) years following such Change of Control,
and such additional time as may be necessary to give effect to the terms of this
Agreement.

             b.     Duties and Reporting. Executive's duties and
responsibilities will be those assigned to him, from time to time, by the
Company and, unless otherwise mutually agreed between the Company and Executive,
will include such duties as are of the type and nature normally assigned to
executives in a similar position in a corporation of the size, type and stature
of the Company.

             c.     Full Attention. During the Employment Term, Executive will
devote his full time, attention and energies to the business of the Company and
will not, without disclosure to the chairman of the Board of Directors and to
the chairman of the Compensation Committee of the Board of Directors, be engaged
(whether or not during normal business hours) in any other business or
professional activity, whether or not such activities are pursued for gain,
profit or other pecuniary advantage. Notwithstanding the foregoing and so long
as Executive's ability to devote his full time, attention and energies to the
business of the Company is not impaired, Executive will not be prevented from
(i) engaging in any civic or charitable activity for which Executive receives no
compensation or other pecuniary advantage, (ii) investing his personal assets
and participating in businesses which do not compete with the Company, or (iii)
purchasing securities in any corporation whose securities are regularly traded,
provided that such purchases will not result in Executive's owning beneficially
at any time five percent (5%) or more of the equity securities of any
corporation engaged in a business competitive with that of the Company.

             d.     Base Salary. The Company shall pay Executive an annual base
salary equal to his annual base salary in effect as of the Effective Date, or as
subsequently increased, from time to time, by the Company in its sole discretion
(Executive's "Base Salary"). Executive's Base Salary may not be reduced at any
time during the Employment Term unless such reduction is part of a reduction in
pay uniformly applicable to all similarly situated employees of the Company.
Executive's Base Salary will be prorated and paid in equal installments and will
be reviewed by the Company no less often than annually.

             e.     Benefits. During the Employment Term, Executive shall
participate in such benefit plans, policies, and programs as may be maintained
from time to time by the Company and for which Executive is eligible, whether
the same are for the benefit of all employees or for the benefit of employees
similarly situated to Executive, including, without limitation, any profit
sharing, bonus, life insurance, defined contribution and defined benefit pension
plans, and group medical, dental and other welfare benefit plans. Any such
benefits and Executive's eligibility therefor shall be determined in accordance
with the specific terms and conditions of the documents evidencing any such
benefit plans, policies, and programs, as adopted or amended by the Company from
time to time.

             f.     Reimbursement. The Company will reimburse Executive for such
reasonable and necessary expenses as are incurred in carrying out his duties
hereunder, consistent with the Company's then current reimbursement policy. The
Company's obligation to reimburse Executive is contingent upon the presentment
by Executive of documentation required by the Company.

     3.     Termination Payments to Executive.

             Subject to the terms of Sections 4, 5 and 6 below, in the event of
the termination of Executive's employment with the Company during the Employment
Term (as it may have been) extended or following a Change of Control, Executive
will be paid the amounts and benefits set forth below except as provided
elsewhere in this Section 3:

             a.     Executive's Death or Disability. If Executive dies or
becomes Disabled during the Employment Term, this Agreement and Executive's
employment hereunder shall immediately terminate and the Company's obligations
hereunder shall automatically cease. In such event, the Company will pay to
Executive (or his estate) Executive's Base Salary accrued but not yet paid as of
his Termination Date, Executive's vacation accrued but not yet used as of the
date of his death or Disability, and such other amounts, benefits and assistance
as the Company then provides to other employees similarly situated to Executive
(or their families) when such employees die or become Disabled while in the
employ of the Company. Payment under this Section 3.a will be made in the form
of one or more lump sums as soon as practicable after Executive's death or
becoming Disabled or as and when such amounts are ascertainable.

             b.     Executive's Termination for Cause. This Agreement and
Executive's employment hereunder may be terminated by the Company at any time
for Cause. In such event, the Company shall pay to Executive his Base Salary
accrued but not yet paid as of his Termination Date and Executive's vacation
accrued but not yet used as of his Termination Date, such payment being in a
lump sum as soon as practicable after Executive's Termination Date. No
additional amount will be paid to Executive except as may be required by law or
by the terms of any pension or other benefit plan in which Executive is a
participant.

             c.    Termination Without Cause or for Good Reason During the First
Year of the Employment Term. Subject to the terms of this Section 3 and
Sections 4, 5 and 6 below, if Executive's employment with the Company is
terminated (other than in connection with or following a Change of Control)
(i) by the Company Without Cause at any time during the First Year of the
Employment Term or (ii) by the Executive for Good Reason at any time during the
First Year of the Employment Term, the Company will provide to Executive the
following:

                     (i)     Executive's Base Salary accrued but not yet paid as
of his Termination Date, payable as a lump sum not later than three (3) business
days after the Termination Date;

                     (ii)     Executive's vacation accrued but not yet used as
of the Termination Date, payable as a lump sum not later than three (3) business
days after the Termination Date;

                     (iii)     an amount equal to fifty percent (50%) of
Executive's highest Base Salary in effect since the Effective Date hereof,
payable as a lump sum not later than three (3) business days after the
Termination Date;

                     (iv)     an additional amount equal to fifty percent (50%)
of Executive's highest Base Salary in effect since the Effective Date hereof,
such amount to be payable in the form of a lump sum not later than nine (9)
business days after Executive's execution and delivery (and non-revocation) of
the Release;

                     (v)     an amount equal to Executive's Target Bonus, if
any, multiplied by a fraction, the numerator of which shall be the number of
days Executive was employed by the Company in the fiscal year in which the
Termination Date occurs and the denominator of which shall be three hundred
sixty-five (365), such amount to be payable in the form of a lump sum not later
than three (3) business days after such amount is ascertainable;

                    (vi)     twelve (12) months of premiums (determined by the
Company in accordance with its Consolidated Omnibus Budget Reconciliation Act
("COBRA") continuation procedures) under the Company's group medical and dental
plans at the highest level provided to Executive since the Effective Date
hereof, such amount to be payable in the form of a lump sum not later than
nine (9) business days after Executive's execution and delivery (and
non-revocation) of the Release;

                    (vii)     the Company will, at its own expense and until the
first anniversary of the Termination Date, provide Executive with life
insurance, disability and accidental death and dismemberment benefits at the
highest level provided to Executive since the Effective Date hereof, provided
that Executive has executed and delivered to the Company (and not revoked) the
Release; and

                    (viii)     the Company will, for a period of eighteen (18)
months after the Termination Date, reimburse all reasonable expenses incurred by
Executive for professional outplacement services by qualified consultants
selected by Executive, provided that Executive has executed and delivered to the
Company (and not revoked) the Release.

             d.     Termination Without Cause or for Good Reason During the
Second Year of the Employment Term. Subject to the terms of this Section 3 and
Sections 4, 5 and 6 below, if Executive's employment with the Company is
terminated (other than in connection with or following a Change of Control)
(i) by the Company Without Cause at any time during the Second Year of the
Employment Term or (ii) by Executive for Good Reason at any time during the
Second Year of the Employment Term, the Company will provide to Executive the
following:

                    (i)     Executive's Base Salary accrued but not yet paid as
of his Termination Date, payable as a lump sum not later than three (3) business
days after the Termination Date;

                    (ii)     Executive's vacation accrued but not yet used as of
the Termination Date, payable as a lump sum not later than three (3) business
days after the Termination Date;

                    (iii)     an amount equal to one-twelfth (1/12) of
fifty percent (50%) of Executive's highest Base Salary in effect since the
Effective Date hereof, multiplied by the number of calendar months remaining in
the Second Year of the Employment Term, including the calendar month in which
the Termination Date occurs, payable as a lump sum not later than three (3)
business days after the Termination Date;

                    (iv)     an additional amount equal to one-twelfth (1/12) of
fifty percent (50%) of Executive's highest Base Salary in effect since the
Effective Date hereof, multiplied by the number of calendar months remaining in
the Second Year of the Employment Term (including the calendar month in which
the Termination Date occurs), payable in the form of a lump sum not later than
nine (9) business days after Executive's execution and delivery (and
non-revocation) of the Release;

                    (v)     an amount equal to Executive's Target Bonus, if any,
multiplied by a fraction, the numerator of which shall be the number of days
Executive was employed by the Company in the fiscal year in which the
Termination Date occurs and the denominator of which shall be three hundred
sixty-five (365), such amount to be payable in the form of a lump sum not later
than three (3) business days after such amount is ascertainable;

                    (vi)     monthly premiums (determined by the Company in
accordance with its Consolidated Omnibus Budget Reconciliation Act ("COBRA")
continuation procedures) under the Company's group medical and dental plans at
the highest level provided to Executive since the Effective Date hereof,
multiplied by the number of calendar months remaining in the Second Year of the
Employment Term (including the calendar month in which the Termination Date
occurs), such amount to be payable in the form of a lump sum not later than
nine (9) business days after Executive's execution and delivery (and
non-revocation) of the Release;

                   (vii)     the Company will, at its own expense for the
remainder of the Second Year of the Employment Term, provide Executive with life
insurance, disability and accidental death and dismemberment benefits at the
highest level provided to Executive since the Effective Date hereof, provided
that Executive has executed and delivered to the Company (and not revoked) the
Release; and

                  (viii)     the Company will, for the remainder of the Second
Year of the Employment Term and for six (6) months thereafter, reimburse all
reasonable expenses incurred by Executive for professional outplacement services
by qualified consultants selected by Executive, provided that Executive has
executed and delivered to the Company (and not revoked) the Release.

             e.     Termination Following a Change of Control. Subject to the
terms of this Section 3 and Sections 4, 5 and 6 below, if Executive's employment
with the Company is terminated (i) by the Company Without Cause at any time
within the three (3) years following a Change of Control, (ii) by Executive at
any time during the ninety (90) days following a Change of Control or (iii) by
Executive for Good Reason at any time within three (3) years following a Change
in Control, the Company will provide to Executive the following:

                    (i)     Executive's Base Salary accrued but not yet paid as
of his Termination Date, payable as a lump sum not later than three (3) business
days after the Termination Date;

                   (ii)     Executive's vacation accrued but not yet used as of
the Termination Date, payable as a lump sum not later than three (3) business
days after the Termination Date;

                   (iii)     an amount equal to Executive's highest Base Salary
in effect since the Effective Date hereof, payable as a lump sum not later than
three (3) business days after the Termination Date;

                   (iv)     an additional amount equal to two (2) times
Executive's highest Base Salary in effect since the Effective Date hereof, such
amount to be payable in the form of a lump sum not later than nine (9) business
days after Executive's execution and delivery (and non-revocation) of the
Release;

                   (v)     an amount equal to Executive's Target Bonus, if any,
multiplied by a fraction, the numerator of which shall be the number of days
Executive was employed by the Company in the fiscal year in which the
Termination Date occurs and the denominator of which shall be three hundred
sixty-five (365), such amount to be payable in the form of a lump sum not later
than three (3) business days after such amount is ascertainable;

                   (vi)     thirty-six (36) months of premiums (determined by
the Company in accordance with its Consolidated Omnibus Budget Reconciliation
Act ("COBRA") continuation procedures) under the Company's group medical and
dental plans at the highest level provided to Executive since the Effective Date
hereof, such amount to be payable in the form of a lump sum not later than
nine (9) business days after Executive's execution and delivery (and
non-revocation) of the Release;

                  (vii)     the Company will, at its own expense and until the
third anniversary of the Termination Date, provide Executive with life
insurance, disability and accidental death and dismemberment benefits at the
highest level provided to Executive since the Effective Date hereof, provided
that Executive has executed and delivered to the Company (and not revoked) the
Release;

                 (viii)     the Company will, until the third anniversary of the
Termination Date, reimburse all reasonable expenses incurred by Executive for
professional outplacement services by qualified consultants selected by
Executive, provided that Executive has executed and delivered to the Company
(and not revoked) the Release.

             f.     Continued Benefits. Until the earlier of the third
anniversary of the Termination Date or the date on which Executive becomes
covered under another group medical plan with no preexisting condition exclusion
effective as to the Executive or his spouse or dependents, the Company will
allow Executive and his spouse and dependents to purchase medical and/or dental
coverage under Company's group medical plan's and dental COBRA continuation
coverage procedures (without regard to whether the Executive and his spouse and
dependents would be entitled to such continuation coverage for such period of
time by law or under such group medical or dental plan); provided, however, that
if Executive becomes employed by a new employer which maintains a medical plan
(or dental plan) that either (i) does not cover Executive with respect to a
preexisting condition which was covered under the Company's group medical plan,
or (ii) does not cover Executive for a designated waiting period, Executive's
coverage under the Company's group medical plan (or dental plan) shall continue
(but shall be limited in the event of non-coverage due to a preexisting
condition, to the existence of the preexisting condition itself) until the
earlier of the end of the applicable period of non-coverage under the new
employer's plan or the third anniversary of the Termination Date.

             g.     Change of Control, Other Agreements. All Change-of-Control
provisions applicable to Executive and contained in any plan, program, agreement
or arrangement maintained on or after the Effective Date by the Company
(including, but not limited to, any stock option, restricted stock, deferred
compensation, supplemental benefit or pension plan) shall remain in effect for
such period after the date of a Change of Control as is necessary to carry out
such provisions and provide the benefits payable thereunder, and may not be
altered in a manner which adversely affects Executive without Executive's prior
written approval.

             h.     Consideration. Executive acknowledges that all or a portion
of any amount payable to him pursuant to Sections 3.c(iii), 3.c(v), 3.d(iii),
3.d(v), 3.e(iii) and 3.e(v) hereof (after any reduction under Section 4) is in
addition to the amount required by law or otherwise due or payable to Executive
under any severance plan of the Company, and that the payment of such additional
amount is intended to and shall constitute adequate consideration for
Executive's obligations set forth in Sections 5 and 13 hereof. Executive further
acknowledges that all or a portion of any amount payable to him pursuant to
Sections 3.c(iv), 3.c(vi), 3.c(vii), 3.c(viii), 3.d(iv), 3.d(vi), 3.d(vii),
3.d(viii), 3.e(iv), 3.e(vi), 3.e(vii) and 3.e(viii), hereof (after any reduction
under Section 4) is in addition to the amount required by law or otherwise due
or payable to Executive under any severance plan of the Company, and that the
payment of such additional amount is intended to and shall constitute adequate
consideration for Executive's execution and delivery of the Release. Any payment
pursuant to Sections 3.c(iv), 3.c(vi), 3.c(vii), 3.c(viii), 3.d(iv), 3.d(vi),
3.d(vii), 3.d(viii), 3.e(iv), 3.e(vi), 3.e(vii) and 3.e(viii) hereof (after any
reduction under Section 4) is expressly conditioned on Executive's execution and
delivery (and non-revocation) of such Release.

     4.     Payment Limitation.

             a.     Notwithstanding Section 3 above or any other provision of
this Agreement or any other agreement, arrangement or plan, in no event shall
the Company pay or be obligated to pay the Executive an amount which would be an
Excess Parachute Payment except as provided in Section 4.f. below. For purposes
of this Agreement, the term "Excess Parachute Payment" shall mean any payment or
any portion thereof which would be an "excess parachute payment" within the
meaning of Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended
("Code"), and would result in the imposition of an excise tax under Section 4999
of the Code, in the opinion of tax counsel selected by the Company, which
counsel is reasonably acceptable to the Executive ("Tax Counsel"). In the event
it is determined that an Excess Parachute Payment would result if the full
payments provided in Section 3 above were made (when added to any other payments
or benefits contingent on a change of control under any other agreement,
arrangement or plan), the payments due under Sections 3.c(iii) through 3.c(vi),
Sections 3.d(iii) through 3.d(vi) or Sections 3.e(iii) through 3.e(vi),
whichever are applicable, shall be reduced to the minimum extent necessary to
prevent an Excess Parachute Payment; then, if necessary to prevent an Excess
Parachute Payment, benefits or payments under any other plan, agreement or
arrangement shall be reduced, and then benefits payable under Section 3.f. If it
is established pursuant to a final determination of a court or an Internal
Revenue Service administrative appeals proceeding that, notwithstanding the good
faith of the Executive and the Company in applying the terms of this
Section 4.a, a payment (or portion thereof) made is an Excess Parachute Payment,
then, the Company shall pay to the Executive an additional amount in cash (a
"Gross-Up Payment") equal to the amount necessary to cause the amount of the
aggregate after-tax compensation and benefits received by the Executive
hereunder (after payment of the excise tax under Section 4999 of the Code with
respect to any Excess Parachute Payment, and any state and federal income taxes
with respect to the Gross-Up Payment) to be equal to the aggregate after-tax
compensation and benefits he would have received as if Sections 280G and 4999 of
the Code had not been enacted.

             b.     Subject to the provisions of Section 4.c, the amount of any
Gross-Up Payment and the assumptions to be utilized in arriving at such amount,
shall be determined by a nationally recognized certified public accounting firm
designated by the Company (the "Accounting Firm"). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to Section 4.a, shall be paid by the Company to the
Executive within five (5) days after the receipt of the Accounting Firm's
determination. Any determination by the Accounting Firm shall be binding upon
the Company and Executive.

             c.     Executive shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by Company of a Gross-Up Payment. Such notification shall be given no later than
ten (10) business days after Executive is informed in writing of such claim and
shall apprise the Company of the nature of the claim and the date of requested
payment. Executive shall not pay the claim prior to the expiration of the
thirty (30) day period following the date on which it gives notice to the
Company. If the Company notifies Executive in writing prior to the expiration of
the period that it desires to contest such claim, Executive shall:

                   (i)     give the Company any information reasonably requested
by the Company relating to such claim;

                   (ii)     take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney selected by the Company and reasonably acceptable to
Executive;

                   (iii)     cooperate with the Company in good faith in order
to effectively contest such claim; and

                   (iv)     permit the Company to participate in any proceedings
relating to such claim.

                   Without limitation on the foregoing provisions of this
Section 4.c, the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administration tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of the contest; provided,
further, that if the Company directs Executive to pay any claim and sue for a
refund, the Company shall advance the amount of the payment to Executive, on an
interest-free basis, and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to the advance or with
respect to any imputed income with respect to the advance.

             d.     In the event that the Company exhausts its remedies pursuant
to Section 4.c and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Gross-Up
Payment required and such payment shall be promptly paid by the Company to or
for the benefit of Executive.

             e.     If, after the receipt of Executive of an amount advanced by
the Company pursuant to Section 4.c, Executive becomes entitled to receive any
refund with respect to such claim, Executive shall promptly after receiving such
refund pay to the Company the amount of such refund (together with any interest
paid or credited thereon after taxes applicable thereto). If, after the receipt
by Executive of an amount advanced by the Company pursuant to Section 4.c, a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and the Company does not notify Executive in writing of
its intent to contest such denial of refund prior to the expiration of
thirty (30) days after such determination, then such advance shall be forgiven
and shall not be required to be repaid and the amount of such advance shall
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid.

             f.     Notwithstanding the foregoing, the limitation set forth in
Section 4.a shall not apply to a Participant if in the opinion of Tax Counsel or
the Accounting Firm (i) the total amounts payable to the Participant hereunder
and under any other agreement, arrangement or plan as a result of a Change of
Control (calculated without regard to the limitation of Section 4.a), reduced by
the amount of excise tax imposed on the Executive under Code Section 4999 with
respect to all such amounts and reduced by the state and federal income taxes on
amounts paid in excess of the limitation set forth in Section 4.a, would exceed
(ii) such total amounts payable after application of the limitation of
Section 4.a. No Gross-Up Payment shall be made in such case.

     5.     Executive Covenants

             a.     Return of Property. On or as soon as practicable after the
Termination Date, Executive shall promptly return to the Company all of the
property of the Company in his possession or under his control, wherever
located, including, without limitation, automobiles, equipment, computers, fax
machines, portable telephones, printers, software, credit cards, manuals,
customer lists, financial data, letters, notes, notebooks, reports and copies of
any of the above and any Confidential Information in any form.

             b.     Confidential Information and Non-Solicitation. Executive
shall not, without the consent of the Company, disclose to any person, or use to
the disadvantage of the Company, any non-public information relating to the
Company, including without limitation, any information relating to business
plans, marketing plans, sales plans, technical information, methods of doing
business, customers, customer contracts, suppliers, costs, prices or Executives
of the Company ("Confidential Information"), provided, that nothing contained in
this Section 5.b shall prevent Executive from being employed by a competitor of
the Company or utilizing Executive's general skills, experience, and knowledge,
including those developed while employed by the Company. For one year following
Employee's Termination Date, Executive shall not, without the express consent of
the Company, solicit or perform services, as an employee, independent
contractor, or otherwise, for any person (including affiliates or subsidiaries
of that person) that is or was a customer or prospect of the Company during the
two (2) year period prior to the Termination Date if Executive solicited
business from or performed services for that customer or prospect while employed
by Company. For one year following Executive's Termination Date, Executive shall
not recruit, hire or help anyone recruit or hire anyone who is then an Executive
of the Company or of any of its customers for and/or from whom Executive, within
the two (2) year period prior to the Termination Date, performed services or
solicited business. If Executive breaches any of these covenants, he shall
forfeit all rights under this Agreement and shall be obligated to return to the
Company any amounts previously received hereunder (other than payment under
Sections 3.a, 3.b, 3.c(i), 3.c(ii), 3.d(i), 3.d(ii), 3.e(i), and 3.e(ii),
whichever are applicable).

             c.     Business Reputation. Executive agrees that during the
Employment Term and at all times thereafter, he shall refrain from performing
any act, engaging in any conduct or course of action or making or publishing an
adverse, untrue or misleading statement which has or may reasonably be expected
to have the effect of demeaning the name or business reputation of the Company
or which adversely affects (or may reasonably be expected to adversely affect)
the best interests (economic or otherwise) of the Company. Notwithstanding the
foregoing, Executive may make truthful statements to any governmental entity or
as required by law.

             d.     Release. In consideration for the protection and benefits
provided for under this Agreement, Executive hereby agrees to execute a release
similar to the form of Schedule B and acceptable to the Company. Payment of any
amount under Sections 3.c(iv), 3.c(vi), 3.c(vii), 3.c(viii), 3.d(iv), 3.d(vi),
3.d(vii), 3.d(viii), 3.e(iv), 3.e(vi), 3.e(vii) and 3.e(viii) hereof (after any
reduction under Section 4) is expressly conditioned on Executive's execution and
delivery (and non-revocation) of the Release. In the event Employee fails or
refuses to execute, or revokes, the Release, the amount payable to Employee
under Section 3 shall be reduced (after any reduction under Section 4) by the
amount that would have been paid under Sections 3.c(iv), 3.c(vi), 3.c(vii),
3.c(viii), 3.d(iv), 3.d(vi), 3.d(vii), 3.d(viii), 3.e(iv), 3.e(vi), 3.e(vii) and
3.e(viii), hereof had the Release been executed, delivered and not revoked.

             e.     Company's Remedies.  In the event of a breach or threatened
breach by Executive of the provisions of Sections 5.a, 5.b, 5.c or 5.f hereof,
Executive agrees that the Company will be entitled to a temporary restraining
order or a preliminary injunction (without the necessity of posting bond in
connection therewith) and that any additional payments or benefits due to
Executive or his dependents under Section 3 hereof shall be canceled and
forfeited. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedy available to it for such breach or threatened breach,
including the recovery of damages from Executive.

             f.     Inventions; Assignment.  All rights to discoveries,
inventions, improvements and innovations (including all data and records
pertaining thereto) related to the Company's business, whether or not
patentable, copyrightable, registrable as a trademark, or reduced to writing,
that Executive may discover, invent or originate while employed by the Company,
either alone or with others and during work hours or by the use of the
facilities of the Company ("Inventions"), shall be the exclusive property of the
Company. Executive shall promptly disclose all Inventions to the Company, shall
execute at the request of the Company any assignments or other documents the
Company may deem necessary to protect or perfect its rights therein, and shall
assist the Company, at the Company's expense, in obtaining, defending and
enforcing the Company's rights therein. Executive hereby appoints the Company as
his attorney-in-fact to execute on his behalf any assignments or other documents
deemed necessary by the Company to protect or perfect its rights to any
Inventions.

             g.     Company.  For purposes of this Section 5, "Company" shall
include Mississippi Chemical Corporation and all its subsidiaries and
affiliates.

     6.     Withholding. Notwithstanding anything to the contrary herein, the
Company may, to the extent required by law, withhold applicable federal, state
and local income and other taxes, and any other required amounts, from any
payments due to Executive hereunder.

     7.     Costs of Proceedings. The Company will pay monthly all costs and
expenses up to a total under this Agreement of One Hundred Twenty-Five Thousand
Dollars ($125,000), including reasonable attorneys' fees and disbursements, of
Executive in connection with any legal proceeding related to this Agreement,
whether instituted by the Company or Executive, relating to the interpretation
or enforcement of any provision of this Agreement, except that if Executive
instituted the proceeding and the judge, or other individual presiding over the
proceeding affirmatively finds that Executive instituted the proceeding in bad
faith, Executive will pay all costs and expenses, including attorneys' fees and
disbursements, of Executive and will reimburse Company for any costs and
expenses paid by Company for Executive.

     8.     Successors. Except as otherwise provided herein, this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the Company
and Executive and their respective heirs, legal representatives, successors and
assigns. If the Company shall be merged into or consolidated with another
entity, the provisions of this Agreement shall be binding upon and inure to the
benefit of the entity surviving such merger or resulting from such
consolidation. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company or of the subsidiary,
division, operating company or other affiliated entity that employs Executive,
by agreement in form and substance satisfactory to Executive, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. The provisions of this Section 8 shall continue to apply to
each successive employer of Executive hereunder in the event of any merger,
consolidation or transfer of assets of a successor employer. Executive may not
assign his rights and obligations under this Agreement.

     9.     Indemnification; Liability Insurance. Executive shall, after the
Termination Date, retain all rights to indemnification under applicable law,
under the terms of any other written plan or agreement, or under the Company's
Articles of Incorporation or Bylaws, as they may be amended or restated from
time to time. In addition, the Company shall maintain continuing liability
coverage (tail coverage) for Executive with respect to acts or failures to act
prior to the Termination Date, of the type and at the level in effect
immediately prior to the Termination Date for a one (1) year period following
the Termination Date or until expiration of applicable limitations periods, if
later.

     10.     Delegation. The Chief Executive Officer, in his discretion, may
delegate to one or more Executive officers of the Company all or a portion of
the power and authority granted to him or the Company hereunder. Such delegation
will be effective whether made orally or in writing.

     11.     Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Mississippi (without reference to
the principles of conflict of laws of Mississippi or any other jurisdiction),
and the laws of United States where applicable.

     12.     Mitigation Not Required. As a condition of any payment hereunder,
Executive shall not be required to mitigate the amount of such payment by
seeking other employment or otherwise, nor will any profits, income, earnings or
other benefits from any source whatsoever create any mitigation, offset,
reduction or any other obligation on the part of Executive under this Agreement.

     13.     Assistance with Litigation. For a period of two (2) years after
Executive has received his final benefit under this Agreement, Executive will
furnish such information and assistance as may be reasonably necessary in
connection with any litigation in which the Company is then or may become
involved.

     14.     Survival. Notwithstanding anything herein to the contrary, to the
extent applicable, the obligations of the Company under Sections 3 and 9, and
the obligations of Executive under Sections 5 and 13, shall remain operative and
in full force and effect regardless of the expiration or termination of this
Agreement.

     15.     Notices. All notices and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand, or (b) received by the addressee, if sent by a nationally recognized
overnight delivery service (receipt requested), in each case as follows:

               If to Executive:          Charles O. Dunn
                                               326 Glenway Drive
                                               Jackson, MS 39216-4105

              If to the Company:      Mississippi Chemical Corporation
                                               P.O. Box 388
                                               3622 Highway 49 East
                                               Yazoo City, MS 39194
                                               Attention: Corporate Secretary

or to such other addresses as either party may designate by notice to the other
party.

     16.     Entire Agreement. This Agreement constitutes the entire agreement
between the parties and, except as expressly provided herein, supersedes all
other prior agreements concerning Executive's employment by the Company, the
termination of Executive's employment by the Company and the effect of a Change
of Control on the relationship between the Company and Executive, including that
certain Severance Agreement between Executive and the Company cited above.
However, this Agreement does not supersede any other confidentiality or secrecy
agreement(s) binding Executive regarding the confidentiality of information of
the Company or as to which the Company has an obligation of secrecy for the
benefit of another party. This Agreement may be changed only by a written
agreement executed by the Company and Executive.

     THIS AGREEMENT

may be executed in multiple counterparts, each of which shall be deemed an
original and each to be effective as of the Effective Date.



MISSISSIPPI CHEMICAL CORPORATION             EXECUTIVE

By:     /s/ John Sharp Howie                                   By:     /s/
Charles O. Dunn                         
     John Sharp Howie                                                   Charles
O. Dunn
     Vice Chairman of the Board of Directors and             President and Chief
Executive Officer
     Chairman of the Compensation Committee

Date:     September 27, 2002                                 Date:
     September 27, 2002                    


Schedule A

CERTAIN DEFINITIONS

     As used in this Agreement, and unless the context requires a different
meaning, the following terms, when capitalized, have the meaning indicated:

     1.     "Board" means the Board of Directors of Mississippi Chemical
Corporation.

     2.     "Cause" shall mean:

          a.     the willful and continued failure of Executive to perform
substantially Executive's duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to Executive by the Chief
Executive Officer or the Board, which demand specifically identifies the manner
in which the Chief Executive Officer or the Board believes that Executive has
not substantially performed Executive's duties,

          b.     the willful engaging by Executive in illegal conduct, gross
misconduct, fraud, embezzlement, misappropriation, breach of fiduciary duty or
other conduct that is materially and demonstrably injurious to the Company, its
financial condition or business reputation;

          c.     Executive's continued material breach of this Agreement, after
a written statement is delivered to Executive by the Chief Executive Officer or
the Board, which statement specifically identifies the manner in which the Chief
Executive Officer or the Board believes that Executive has breached this
Agreement and requests cure of the breach within a reasonable time;

          d.     Executive's conviction, plea of no contest or nolo contendere,
deferred adjudication or unadjudicated probation for any felony or any crime
involving moral turpitude;

          e.     the willful failure of Executive to carry out, or comply with,
in any material respects, any lawful directive of the Chief Executive Officer or
the Board consistent with the terms of the Agreement; or

          f.     Executive's unlawful use (including being under the influence)
or possession of illegal drugs.

          For purposes of this provision, no act or failure to act, on the part
of Executive, shall be considered "willful" unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive's
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon instruction of the Chief Executive Officer or the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Executive in good faith and in the best interests of the Company.

          The termination of employment of Executive following a Change of
Control shall not be deemed to be for Cause unless and until there shall have
been delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to Executive and Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good-faith opinion of the Board, Executive is guilty of the conduct
described in subparagraph a, b, c, d, e or f above and specifying the
particulars thereof in detail.

     3.     "Change of Control" shall mean the first to occur of any of the
following dates:

             a.     (i)     any consolidation or merger of the Company in which
the Company is not the continuing or surviving corporation or pursuant to which
shares of the Company's common stock would be converted into cash, securities or
other property, other than any consolidation or merger of the Company in which
the holders of the Company's common stock immediately prior to the consolidation
or merger own at least sixty percent (60%) of the outstanding voting securities
of the surviving corporation immediately after the consolidation or merger;

                   (ii)     any sale, or other transfer of all, or substantially
all, of the assets of the Company, other than any sale, lease, or other transfer
to any corporation when the Company or the holders of the Company's common stock
immediately prior to such, lease or other transfer, directly or indirectly owns
at least eighty percent (80%) of the outstanding voting securities of the
corporation after the transfer;

                   (iii)     a vote by the Company's Board of Directors to
approve any plan or proposal for the liquidation or dissolution of the Company;
or

                   (iv)     any sale or other transfer of all, or substantially
all, of the business or assets of, or of the stock or other ownership interest
in, Executive's employer, other than any sale, lease, or other transfer to any
corporation when the Company or the holders of the Company's common stock
immediately prior to such, lease or other transfer, directly or indirectly owns
at least eighty percent (80%) of the outstanding voting securities of the
corporation after the transfer.

              b.     the date any person (as such term as used in Section 13(d)
of the Securities Exchange Act of 1934, hereinafter the "1934 Act"), other than
one or more trusts established by the Company for the benefit of Executives of
the Company or its subsidiaries, shall become the beneficial owner (within the
meaning of Rule 13d-3 under the 1934 Act) of twenty-five percent (25%) or more
of the Company's outstanding common stock; or

              c.     the date, during any period of twenty-four (24) consecutive
months, on which individuals who at the beginning of such period constitute the
entire Board of Directors of the Company shall cease for any reason to
constitute a majority thereof unless the election, or the nomination for
election by the Company's stockholders, of each new director comprising the
majority was approved by a vote of at least a majority of the Continuing
Directors in office on the date of such election or nomination for election of
the new director. For purposes hereof, a "Continuing Director" shall mean:

                   (i)     any member of the Board of Directors at the close of
business on August 1, 2002;

                   (ii)     any member of the Board who succeeds any Continuing
Director described in subparagraph (i) above if such successor was elected or
nominated for election by the Company's stockholders or by a majority of the
Continuing Directors then still in office, unless election or nomination for
election of such successor by the Board of Directors resulted in whole or in
part from an actual or threatened proxy contest; or

                   (iii)     any director elected or nominated for election by
the Company's stockholders to fill any vacancy or newly created directorship on
the Board of Directors of the Company or by a majority of the Continuing
Directors then still in office, unless election or nomination for election of
such successor by the Board of Directors resulted in whole or in part from an
actual or threatened proxy contest.

          Notwithstanding the foregoing, if Executive's employment by the
Company is terminated prior to a Change of Control at the request of any party
acquiring control of the Company or in contemplation of a Change of Control,
Executive's Termination Date shall be deemed to have occurred immediately
following the Change of Control, and the Executive shall be entitled to the
benefits provided herein.

     4.     "Disabled" shall, with respect to Executive, mean that he is both
unable to perform the essential functions of his position, with or without
reasonable accommodation, and entitled to long-term disability benefits under
the Company's long term disability plan and/or Social Security disability
benefits.

     5.     "Effective Date" with respect to this Agreement shall mean August 1,
2002.

     6.     "Employment Term" shall mean that period beginning on the Effective
Date and ending on July 31, 2004, as such date may be extended hereunder or
changed in any renewal or amendment hereof or, if earlier, the date of
Executive's death or the date he becomes Disabled.

     7.     "First Year" shall mean the first year of the Employment Term
beginning August 1, 2002 and ending July 31, 2003.

     8.     "Good Reason" shall mean any of the following actions, without
Executive's express prior written approval, other than due to Executive's
permanent disability:

             a.     any material diminution in Executive's titles, duties,
responsibilities or status from the positions, duties, responsibilities or
status existing on the Effective Date hereof;

             b.     the failure of the Company to pay Executive any compensation
when due;

             c.     any reduction of Executive's Base Salary or Target Bonus;

             d.     any material reduction in Executive's Executive or fringe
benefits; or

             e.     the change of Executive's principal place of employment,
following a Change of Control, to a location more than fifty (50) miles from
Executive's principal place of employment on the date of the Change of Control.

     9.     "Release" shall mean a release that Executive has executed and
delivered to the Company similar to the form of Schedule B, attached hereto and
incorporated herein, and acceptable to the Company.

     10.     "Second Year" shall mean the second year of the Employment Term
beginning August 1, 2003 and ending July 31, 2004.

     11.     "Target Bonus" shall mean the amount, if any, designated as a
"target bonus" with respect to Executive by the Compensation Committee of the
Company's Board of Directors pursuant to the terms of any bonus, profit-sharing
or other plan(s), determined with respect to the year in which Executive's
Termination Date occurs and prorated to reflect Executive's actual period of
service during such year.

     12.     "Termination Date" shall mean the last day of Executive's actual
employment hereunder.

     13.     "Without Cause" shall mean a termination by the Company for any
reason other than a termination based upon Cause, death or Executive's becoming
Disabled.


Schedule B

COMPLETE RELEASE

     For good and valuable consideration described in Section 3 of that certain
Employment Agreement between me and the Company dated as of August 1, 2002, the
receipt and sufficiency of which is hereby acknowledged, I do hereby irrevocably
and unconditionally release, acquit and forever discharge Mississippi Chemical
Corporation (the "Company") and each of its past, present or future owners,
partners, stockholders, predecessors, successors, assigns, agents, directors,
officers, executives, representatives, attorneys, parent companies, holding
companies, divisions, subsidiaries, affiliates, employee benefit plans, related
entities (and agents, directors, officers, executives, representatives,
fiduciaries and attorneys of such parent companies, holding companies,
divisions, subsidiaries, affiliates, employee benefit plans and related
entities), and all persons acting by, through, under or in concert with any of
them (collectively "Releasees"), or any of them, from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, and expenses (including attorneys' fees and costs actually
incurred), of any nature whatsoever, known or unknown, suspected or unsuspected,
I have, might have or might claim to have against the Releasees or any of them.
This Complete Release includes, but is not limited to, a release of any rights
arising out of alleged violations of any contract, express or implied, any
covenant of good faith and fair dealing, express or implied, any tort, including
any claim for negligence or gross negligence on the part of any of the
Releasees, or any federal, state or other governmental statute, regulation, or
ordinance, including, without limitation, the Age Discrimination in Employment
Act, which prohibits discrimination on the basis of age, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, 42 U.S.C. §1981, the Americans
With Disabilities Act, the Fair Labor Standards Act, the Employee Retirement
Income Security Act, or the Occupational Safety and Medical Act. Provided,
however, that this Complete Release does not waive or release: (1) any rights or
claims that I may have under the Age Discrimination in Employment Act which may
arise after the date I sign this Agreement; (2) me or the Company from our
respective obligations under that certain Employment Agreement between me and
the Company dated as of August 1, 2002, pursuant to which this Complete Release
is being executed and delivered; (3) any rights to indemnification that I may
have under applicable corporate law, the bylaws or articles of incorporation of
any of the Releasees, or any indemnification agreement, or plan or trust
agreement, or as an insured under any liability insurance policy now or
previously in force; (4) any rights that I may have to amounts payable under any
pension or welfare benefit plans of the Company (other than severance pay
plans), whether applicable to all employees or to a particular group of
employees; and (5) any right to reimbursement of expenses incurred in accordance
with Company policies and procedures.

     I agree never to file a lawsuit, a grievance, administrative charge, or
other proceeding asserting any claims that are released above. I agree that if I
break this promise, I will pay for all costs incurred by the Company, any
related companies or any employees or directors of any of them, including
reasonable attorneys' fees, in defending against such claim.

     I understand that the Company has provided the consideration referenced
above solely to resolve any claims that may exist between the Company and me and
to avoid the cost of possible lawsuits and that the Company does not admit any
wrongdoing.

     I agree that this Complete Release will be binding upon me and the Company
and upon our respective heirs, administrators, trustees, representatives,
executors, successors and assigns.

     I agree that if any portion of this Complete Release is held to be invalid
or unenforceable, the other portions shall remain valid and enforceable.

     I acknowledge and agree that I have twenty-one (21) days from [insert date]
to consider this Complete Release before accepting, although I may accept and
sign this Complete Release anytime during this twenty-one (21) day period.
[Note: Must give 45 days and statistical data if group termination.] Upon
execution, I will have seven (7) days to revoke this Complete Release by written
notice to the Company at the following address: _____________________________.
This Complete Release shall not become effective or enforceable, and the
consideration shall not be paid, until after the expiration of this seven (7)
day period without revocation by me (and then, in accordance with the terms of
Section 3 of the Employment Agreement). At its option and as a prerequisite for
such payments, the Company may require that I acknowledge in writing that I have
not revoked this Agreement during this seven (7) day period. I acknowledge that
I am advised to consult with an attorney prior to executing this Complete
Release.

     I UNDERSTAND THAT I HAVE THE RIGHT TO DISCUSS ALL ASPECTS OF THIS COMPLETE
RELEASE WITH A PRIVATE ATTORNEY OF MY CHOICE, AND AFFIRM THAT I HAVE AVAILED
MYSELF OF THIS RIGHT TO THE FULL EXTENT, IF ANY, THAT I DESIRED. I HAVE READ
THIS COMPLETE RELEASE, FULLY UNDERSTAND ALL OF ITS PROVISIONS AND AM VOLUNTARILY
EXECUTING IT.

                                                          


Signature

                                                          
Printed Name




STATE OF MISSISSIPPI    )
                                         )     ss.
COUNTY OF YAZOO         )


     Personally appeared before me, the undersigned notary public, in and for
said County and State, the within named _________________________________, who
acknowledged that (s)he signed and delivered the above and foregoing instrument
on the day and date therein mentioned.

     GIVEN under my hand and official seal this ___ day of ___________, 200_.


                                                          


Notary Public



My commission expires:

                                                          


Printed or Stamped Name of Notary

